Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for producing high purity iron oxide nanoparticles using nanoparticle-producing cells, classified in B82Y 40/00.
II. Claims 12-15 and 20-21, drawn to nanoparticle-producing cells and a composition comprising nanoparticle-producing cells, classified in C12N 1/20.
III. Claims 16-19 and 21, drawn to iron oxide based nanoparticles and a composition comprising iron oxide based nanoparticles, classified in C01P 2004/64. 

The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the iron oxide nanoparticles of Invention III can be chemically synthesized through the coprecipitation of Fe2+ and Fe3+.
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the cells of Invention II . 
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as nondestructive domain analysis of soft magnetic materials or immobilization of bioactive substances.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Reason for Restriction
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
Separate classification: Each invention is recognized in the art as a separate subject. Group I classification is B82Y 40/00. Group II classification is C12N 1/20. Group III classification is C01P 2004/64.  
Different field of search: It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, or a different field of search is shown even though the two are classified together.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Election of Species
Claims 2-3, 5, 7, 12-13, 16-17 and 20-21 are generic to the following disclosed patentably distinct species:
If Group I is elected, claim 2 recites the following species of properties to distinguish between the growth step and pre-growth step: a ratio CFecs/CFePcs that is larger than 1, a ratio Ccgs/Ccpgs that is larger than 1, a ratio Cngs/Cnpgs that is larger than 1, a ratio APHGs/ApHpcs that is lower than 1, a ratio Qggs/Qgpgs that is larger than 1, a ratio Nssgs/Nsspgs that is lower than 1, and the growth medium is supplemented by a fed-batch medium, whereas the pre-growth medium is not supplemented by such medium.
If Group I is elected, claim 3 recites the following species and subspecies of components of pre-growth, growth, or fed-batch media:
Vitamins or chemic components:
folic acid, folates, pyridoxine, Pyridoxine HC1, pyridoxamine, pyridoxal, riboflavin, biotin, thiamine, thiamine HC1, nicotinic acid, pantothenic acid, calcium pantothenate, inositol, p-Aminobenzoic acid, amino benzoic acid, thiotic acid, all-trans-
6 different vitamins or chemical components:
folic acid, folates, pyridoxine, Pyridoxine HC1, pyridoxamine, pyridoxal, riboflavin, biotin, thiamine, thiamine HC1, nicotinic acid, pantothenic acid, calcium pantothenate, inositol, p-Aminobenzoic acid, amino benzoic acid, thiotic acid, all-trans-Retinol, Retinals, alternative provitamin A-functioning Carotenoids including all-trans-beta-carotene, Niacin, Niacinamide, Nicotinamide, riboside, cyanocobalamin, hydroxocobalamin, methylcobalamin, adenosylcobalamin, ascorbic acid, cholecalciferol, ergocalciferol, tocopherols, tocotrienols, phylloquinone, menaquinones, vitamin A, vitamin Bi, vitamin B2, vitamin B3, vitamin B5, vitamin B6, vitamin B7, 
minerals or chemical components:
nitrilotriacetic acid, magnesium sulfate, sodium chloride, manganese sulfate, ferrous sulfate, ferrous sulfate heptahydrate, cobalt nitrate, calcium chloride, zinc sulfate, zinc sulfate heptahydrate, copper sulfate, hydrate copper sulfate, aluminum potassium sulfate, aluminum potassium sulfate dodecahydrate, boric acid, sodium molybdate, sodium selenite, sodium tungstate, sodium tungstate dihydrate, nickel chloride, EDTA, MgS04, MnS04, NaCl, FeS04, CoS04, CaC12, ZnS04, CuS04, KA1(S04)2, H3B03, Na2Mo04, NiC12, Na2Se03, and derivatives thereof
minerals or chemical components: 
nitrilotriacetic acid, magnesium sulfate, sodium chloride, manganese sulfate, ferrous sulfate, ferrous sulfate, ferrous sulfate heptahydrate, cobalt nitrate, calcium chloride, zinc sulfate, zinc sulfate heptahydrate, copper sulfate, hydrate copper sulfate, aluminium potassium sulfate, aluminum potassium sulfate dodecahydrate, boric acid, sodium molybdate, sodium selenite, sodium tungstate, sodium tungstate dihydrate, 
components of yeast extract or compound originating from yeast extract: 
at least one protein, at least one nucleic acid, at least one functional peptide, glutathione, dextran, mannan, trehalose, flavoring nucleotide, B vitamin, biotin, at least one volatile aromatic compound, calcium, Phosphorus, Zinc, Iron, Chrome or Chromium, Potassium, Cobalt, Manganese, Strontium, Magnesium, and derivatives thereof
5 different components of yeast extract or compound originating from yeast extract:
 at least one protein, at least one nucleic acid, at least one functional peptide, glutathione, dextran, mannan, trehalose, flavoring nucleotide, B vitamin, biotin, at least one volatile aromatic compound, calcium, Phosphorus, Zinc, Iron, Chrome or Chromium, Potassium, Cobalt, Manganese, Strontium, Magnesium, and derivatives thereof
Components of peptone or compound originating from peptone:
ashes, proteins, sucrose, stachyose, raffinose, neutral detergent fiber, Ethereal Extract, and derivatives thereof
 5 different components of peptone or compound originating from peptone:
ashes, proteins, sucrose, stachyose, raffinose, neutral detergent fiber, Ethereal Extract, and derivatives thereof
EDTA,
at least one amino acid,
5 different amino acids,
12 different CMR, toxic or cytotoxic compounds:
nitrilotriacetic acid, manganese sulfate, cobalt nitrate, zinc sulfate, copper sulfate, aluminum potassium sulfate, boric acid, sodium molybdate, sodium selenite, sodium tungstate, 15 nickel chloride, and derivatives thereof,
 5 different chemical elements or heavy metals: 
cadmium, lead, arsenic, mercury, cobalt, vanadium, nickel, lithium, antimony, and copper, and derivatives thereof,
chemical element or heavy metal:
cadmium, lead, arsenic, mercury, cobalt, vanadium, nickel, lithium, antimony,and copper, and derivatives thereof,
CMR, toxic or cytotoxic compound: 
nitrilotriacetic acid, manganese sulfate, cobalt nitrate, zinc sulfate, copper sulfate, aluminum potassium sulfate, boric acid, sodium molybdate, sodium selenite, sodium tungstate, nickel chloride, and derivatives thereof
peptone.

If Group I is elected, claim 5 recites the following species of compounds that affects the growth of nanoparticle-producing cells and/or nanoparticle production: 1) Wolf’s Vitamin or a medium that comprises more than half of the total number of different components of Wolf’s vitamin, 2) one component of Wolf’s vitamin, 3) folic acid, 4) pyridoxine, 5) riboflavin, 6) biotin, 7) thiamin, 8) nicotinic acid, 9) pantothenic acid, 10) vitamin B12, 11) amino benzoic acid, 12) thiotic acid, 13) Wolf’s mineral or a medium that comprises more than half of the total number of different components of Wolf’s mineral, 14) nitrilotriacetic acid, 15) magnesium sulfate, 16) sodium chloride, 17) manganese sulfate, 18) ferrous sulfate heptahydrate, 19) cobalt nitrate, 20) calcium chloride, 21) zinc sulfate heptahydrate, 22) hydrate copper sulfate, 23) aluminum potassium sulfate dodecahydrate, 24) boric acid, 25) sodium molybdate, 26) sodium selenite, 27) sodium tungstate dihydrate, 28) yeast extract or a medium that comprises more than half of the total number of different components of yeast extract, 29) equivalent of yeast extract or a medium that comprises more than half of the total number of different components of the equivalent of yeast extract, 30) 1, 2 or 5 protein(s) originating from or comprised in yeast extract, 31) 1, 2 or 5 nucleic acid(s) originating from or comprised in yeast extract, 32) 1, 2 or 5 peptide(s) or functional peptide(s) originating from or comprised in yeast extract, 33) glutathione, 34) dextran, 35) mannan, 36) trehalose, 
If Group I is elected, claim 7 recites the following species of chemical elements larger in the fed-batch medium than in the pre-growth and/or growth medium/media: a) the phosphorous or phosphate source, b) the potassium source, c) the magnesium source, d) the iron source, e) the vitamin source, f) the calcium source, g) KH2PO4, h) MgSO4, i) FeCl3, j) thiamine, and k) CaCh2.
If Group II is elected, claims 12, 13, 20 and 21 recite the following species and subspecies of components in nanoparticle-producing cells: 
iron based on a ratio Mfec/MMc, 
iron and at least one other metal than iron:
Sodium, Magnesium, Aluminum, Potassium, Calcium, Scandium, Titanium, Chromium, Manganese, Zinc, Gallium, Strontium, Yttrium, Zirconium, Niobium, Molybdenum, Technetium, Indium, Cesium, Barium, Lanthanum, Cerium, Praseodymium, Neodymium, Samarium, Europium, Gadolinium, Terbium, Dysprosium, Holmium, Erbium, Thulium, Lutetium, Hafnium, Rhenium, and Tungstate
iron and at least one other non-metal:
Hydrogen, Carbon, Nitrogen, Phosphorus, Sulfur, Fluorine, Chlorine, Bromine, Iodine, Helium, Neon, Argon, Krypton, Xenon, Radon, and Oxygen 
If Group III is elected, claims 16, 17, 20 and 21 recite the following species and subspecies of components in high purity iron oxide based nanoparticles: 
iron based on a ratio of Mfcn/Mmn
iron and at least one other metal than iron:
Sodium, Magnesium, Aluminum, Potassium, Calcium, Scandium, Titanium, Chromium, Manganese, Zinc, Gallium, Strontium, Yttrium, Zirconium, Niobium, Molybdenum, Technetium, Indium, Cesium, Barium, Lanthanum, Cerium, Praseodymium, Neodymium, Samarium, Europium, Gadolinium, Terbium, Dysprosium, Holmium, Erbium, Thulium, Lutetium, Hafnium, Rhenium, and Tungstate 
iron and at least one other non-metal:
Hydrogen, Carbon, Nitrogen, Phosphorus, Sulfur, Fluorine, Chlorine, Bromine, Iodine, Helium, Neon, Argon, Krypton, Xenon, Radon, and Oxygen 
If Group II or III is elected, claim 21 recites the following species of components the growth medium is substantially free of: 1) cadmium, 2) lead, 3) arsenic, 4) mercury, 5) cobalt, 6) vanadium, 7) nickel, 8) lithium, 9) antimony, 10) copper, 11) Valadium, 12) Molybdate, 13) Selenium, 14) Baryum, 15) Chrome, 16) Strontium, 17) a radioactive chemical element, 18) Beryllium, 19) Rubidium, 20) Ruthenium, 21) Rhodium, 22) Palladium, 23) Promethium, 24) Ytterbium, 25) Tantalum, 26) Osmium, 27) Iridium, 

The species are independent or distinct because each species has a distinct structure and characteristics which require a different field of search. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses, or employing different search queries). See MPEP 808.02. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Notice of Potential Rejoinder

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657